                                                                                                                     Case 4:20-cv-03569-YGR Document 12 Filed 06/10/20 Page 1 of 1




                                                                                                             1 THOMAS A. HARVEY (State Bar No. 235342)
                                                                                                               PHILIP D.W. MILLER (State Bar No. 280537)
                                                                                                             2 COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                               One Montgomery Street, Suite 3000
                                                                                                             3 San Francisco, California 94104-5500
                                                                                                               Telephone: 415.391.4800
                                                                                                             4 Facsimile: 415.989.1663
                                                                                                               Email: ef-tah@cpdb.com
                                                                                                             5         ef-pdm@cpdb.com
                                  One Montgomery Street, Suite 3000, San Francisco, California 94104-5500




                                                                                                             6 Attorneys for Plaintiff
                                                                                                               CAYMUS VINEYARDS
                                                                                                             7

                                                                                                             8                                       UNITED STATES DISTRICT COURT

                                                                                                             9                                    NORTHERN DISTRICT OF CALIFORNIA
COBLENTZ PATCH DUFFY & BASS LLP




                                                                                                            10
                                                    415.391.4800 • Fax 415.989.1663




                                                                                                            11 CAYMUS VINEYARDS,                                         Case No. 4:20-cv-03569-YGR

                                                                                                            12                       Plaintiff,
                                                                                                                                                                         NOTICE OF VOLUNTARY DISMISSAL
                                                                                                            13             v.                                            WITHOUT PREJUDICE PURSUANT TO
                                                                                                                                                                         FED. R. CIV. P. 41(a)(1)(A)(i)
                                                                                                            14 GAVIN NEWSOM, in his official capacity as
                                                                                                               the Governor of California; SONIA Y.
                                                                                                            15 ANGELL, in her official capacity as                       Trial Date:      None Set
                                                                                                               California State Public Health Officer,
                                                                                                            16
                                                                                                                              Defendant.
                                                                                                            17

                                                                                                            18             Plaintiff Caymus Vineyards filed the above-referenced action against defendants Gavin
                                                                                                            19 Newsom and Sonia Y. Angell on May 28, 2020. Defendants have not yet answered, moved for

                                                                                                            20 summary judgment, or otherwise appeared in this action, and thus dismissal without prejudice is

                                                                                                            21 appropriate without court order, pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(i).

                                                                                                            22             Accordingly, pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(i), Plaintiff
                                                                                                            23 seeks voluntary dismissal of the Complaint without prejudice against all defendants.

                                                                                                            24 Dated: June 10, 2020                             COBLENTZ PATCH DUFFY & BASS LLP
                                                                                                            25

                                                                                                            26                                                   By:    /s/Thomas A. Harvey
                                                                                                                                                                       THOMAS A. HARVEY
                                                                                                            27                                                         Attorneys for Plaintiff
                                                                                                                                                                       CAYMUS VINEYARD
                                                                                                            28
                                                                                                                 16903.005 4837-0677-5231.1                          1                   Case No. 4:20-cv-03569-YGR
                                                                                                                                              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
